UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

   RICK HARRISON, et al.,

                         Plaintiffs,

                        v.
                                                            Civil Action 10-1689 (RCL)
   REPUBLIC OF SUDAN,

                         Defendant.



                                  ORDER AND JUDGMENT

In accordance with the Memorandum Opinion issued this day, it is hereby

       ORDERED that final judgment is entered in favor of plaintiffs and against defendant;

       ORDERED that plaintiffs are awarded $78,676,474 in compensatory damages and

$236,029,422 in punitive damages, for a total award of $314,705,896 to be distributed as follows:

                        Economic       Pain and       Solatium        Punitive         Total
                                       Suffering

    Aaron Toney              196,040     1,500,000              0        5,088,120     6,784,160
    Carl Wingate             198,365     5,000,000              0       15,595,095    20,793,460
    David Morales            248,108     2,000,000              0        6,744,324     8,992,432
    Edward Love              279,613     2,000,000              0        6,838,839     9,118,452
    Eric Williams            553,253     3,000,000              0       10,659,759    14,213,012
    Gina Morris              562,577     1,500,000              0        6,187,731     8,250,308
    Jeremy Stewart           515,627     7,500,000              0       24,046,881    32,062,508
    Kesha Stidham            873,104     5,000,000              0       17,619,312    23,492,416
    Margaret Lopez            52,594     7,500,000              0       22,657,782    30,210,376
    Martin Songer            509,174     2,000,000              0        7,527,522    10,036,696
    Rick Harrison            286,083     5,000,000              0       15,858,249    21,144,332
    Robert McTureous         901,936     5,000,000              0       17,705,808    23,607,744
    John Buckley III               0     7,500,000              0       22,500,000    30,000,000
    Keith Lorenson                 0     5,000,000              0       15,000,000    20,000,000
    Rubin Smith                    0     5,000,000              0       15,000,000    20,000,000
    Shelly Songer                  0             0      1,000,000        3,000,000     4,000,000
    Lisa Lorenson                  0             0      4,000,000       12,000,000    16,000,000
    Andy Lopez                     0             0      4,000,000       12,000,000    16,000,000
and it is further

        ORDERED that plaintiffs shall, at their own cost and consistent with the requirements of

28 U.S.C. § 1608(e), send a copy of this Order and Judgment, and the Memorandum Opinion

issued this date, to defendants.

SO ORDERED.



                               Signed by Royce C. Lamberth, Chief Judge, on March 30, 2012.